Case 2:20-cv-00453-PA-SS Document 23 Filed 05/18/20 Page 1 of 2 Page ID #:335

 1                                                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   HOLLISTER RANCH OWNERS                          CV 20-00453 PA (SSx)
     ASSOCIATION,
12                                                   JUDGMENT
                   Plaintiff,
13
            v.
14
     XAVIER BECERRA, et al.,
15
                   Defendants.
16
17
18
            Pursuant to this Court’s May 18, 2020 Minute Order granting the Motion to Dismiss
19
     filed by defendants Xavier Becerra, in his official capacity as the Attorney General for the
20
     State of California; John Ainsworth, in his official capacity as the Executive Director of the
21
     California Coastal Commission; Jennifer Lucchesi, in her official capacity as the Executive
22
     Director of the State Lands Commission; Sam Schuchat, in his official capacity as the
23
     Executive Officer of the California Coastal Conservancy; and Lisa Mangat, in her official
24
     capacity as the Director of the California Department of Parks and Recreation; against
25
     Hollister Ranch Owners Association,
26
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
27
     dismissed with prejudice as to defendant Xavier Becerra, in his official capacity as the
28   Attorney General for the State of California.
Case 2:20-cv-00453-PA-SS Document 23 Filed 05/18/20 Page 2 of 2 Page ID #:336

 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this action is
 2   dismissed without prejudice as to defendants John Ainsworth, in his official capacity as the
 3   Executive Director of the California Coastal Commission; Jennifer Lucchesi, in her official
 4   capacity as the Executive Director of the State Lands Commission; Sam Schuchat, in his
 5   official capacity as the Executive Officer of the California Coastal Conservancy; and Lisa
 6   Mangat, in her official capacity as the Director of the California Department of Parks and
 7   Recreation.
 8
 9
      DATED: May 18, 2020                            ___________________________________
10                                                              Percy Anderson
                                                       UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
